DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Non-Final filed 10/13/2021. 
The status of the Claims is as follows:
Claims 28, 29, 41-48 have been cancelled;
Claims 1-20 have been withdrawn;
Claims 21-27 and 30-40 have been amended;
Claims 1-27 and 30-40 are pending. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-20 directed to an invention non-elected with traverse in the reply filed on 05/18/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 21-27 and 30-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  



The Prior Art does not teach releasing the microcapsule objects from the carrier includes one of dissolving, disintegrating, and degrading the carrier to release the microcapsule objects therefrom.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member in conjunction with the limitations recited in Claim 32.

The Prior Art does not teach engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member.

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed associating 

The Prior Art does not teach associating a rupture-facilitating device with the microcapsule objects, the rupture-facilitating device being configured to facilitate rupture of at least a portion of the microcapsule objects upon interaction therebetween.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731